FILED
                             NOT FOR PUBLICATION                             DEC 31 2013

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HIEU TRUONG,                                      No. 12-35243

                Plaintiff - Appellant,            D.C. No. 3:10-cv-00558-HU

  v.
                                                  MEMORANDUM*
C. CHEN, M.D., Oregon State Hospital; et
al.,

                Respondents - Appellees.


                     Appeal from the United States District Court
                              for the District of Oregon
                      Anna J. Brown, District Judge, Presiding

                            Submitted December 17, 2013**

Before:         GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Oregon state prisoner Hieu Truong appeals pro se from the district court’s

judgment in his 42 U.S.C. § 1983 action alleging Fourteenth Amendment claims

arising from injuries he sustained while being evaluated at a state hospital as a


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pretrial detainee. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the dismissal of a claim under 28 U.S.C. § 1915(e)(2), Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order), and summary judgment, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly dismissed Truong’s claim against supervisory

hospital personnel because Truong failed to allege that these defendants confined

him under conditions known to pose a substantial risk of harm from a falling tree

branch and were deliberately indifferent to such a risk. See Clouthier v. County of

Contra Costa, 591 F.3d 1232, 1242 (9th Cir. 2010) (under Eighth Amendment

standards applicable to Fourteenth Amendment claims by pretrial detainees, inmate

must allege that prison officials knew of conditions posing a substantial risk of

serious harm and chose not to alleviate the risk).

      The district court properly granted summary judgment on Truong’s claim

against defendant Chen because Truong failed to raise a genuine dispute of

material fact as to whether Chen was deliberately indifferent to Truong’s injury.

See Farmer v. Brennan, 511 U.S. 825, 834-35, 837 (1994) (inmate alleging

deliberate indifference must show that defendant consciously disregarded an

objectively serious risk to inmate’s health); Toguchi, 391 F.3d at 1057-58 (neither

negligence nor an inmate’s difference of opinion with his physician is sufficient for


                                          2                                    12-35243
a deliberate indifference claim); Johnson v. Meltzer, 134 F.3d 1393, 1398 (9th Cir.

1998) (Eighth Amendment establishes minimum standard of medical care for

pretrial detainees).

      The district court did not abuse its discretion by denying further requests to

continue summary judgment proceedings to allow Truong to conduct discovery

because Truong failed to establish that he had diligently pursued his discovery

requests, and that the discovery he sought would have precluded summary

judgment. See Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n.6 (9th Cir.

2001) (setting forth standard of review and conditions for a discovery-related

continuance of a pending summary judgment motion).

      We reject Truong’s contentions that he was “steamrolled” by defendant, that

he could not properly pursue his claims due to his alleged head injuries, and that

the district court should have conducted a “sua sponte” hearing regarding his

mental competence to proceed with this action.

      AFFIRMED.




                                          3                                      12-35243